Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

DETAILED ACTION
2.	This action is responsive to the Amendment filed on 05/02/2022. Claims 1-10 are pending in the case.

Applicant Response
3.	In Applicant’s response dated 05/02/2022, Applicant amended Claimed 1, 8, 9 and 10 and argued against all objections and rejections previously set forth in the Office Action dated 01/10/2020 and Patent board Decision that affirmed the Examiner in 03/01/202. 

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/02/2022 has been entered.
Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections    set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shellshear et al. (Pub. No.: US 20070270985 A1, Pub. Date: Nov. 22, 2015) in view of Ijichi et al. (Pub. No.: US 20080018625 A1, Pub. Date: Jan. 24,2008, Hereinafter Ijichi) in further view of Matsushima et al. (Pub. No.: US 20090271723 A1, Pub. Date: 2009-10-29).
With regards to independent Claim 1,
	Shellshear teaches a non-transitory storage medium encoded with a computer readable information processing program executed by a computer of an information processing apparatus connected to a display (see Shellshear: Fig. 11, [0043], illustrating computer system 1100), the information processing program causing the computer to: 
accept a prescribed operation (see Shellshear: Fig.1, [0056], “The user may also change the current sort order, by pressing a button on the mouse 1103 or a remote-control 1150, or by selecting a key on a keyboard 1102, or other control methods known in the art.” i.e. pressing the button is the prescribed operation);
change an order of arrangement of a plurality of contents (see Shellshear: Fig.1, [0056], “The GUI 100 is configured to reorder and display the list in a number of different sort orders. he GUI 100 preserves in memory the selected image 105, performs the re-sort, of the list of images, locates the position of the selected image 105 within the resorted list, and replaces the images to the left 103, 104 and right 106, 107 of the image 105 in the old sort order with the images to the left and right of it in the new sort order.”), in accordance with input of the accepted prescribed operation (see Shellshear: Fig.1, [0056], stating “the user may change the current sort order, by pressing a button on the mouse 1103 or a remote-control 1150”), and 
responsive to said changing the order of arrangement (see Shellshear: Fig. 1, [0056], “The GUI 100 is configured to reorder and display the list in a number of different sort orders.”):
show, on the display, the plurality of contents in the changed order of arrangement (see Shellshear: Fig 1, [0056], “The GUI 100 preserves in memory the selected image 105, performs the re-sort, of the list of images, locates the position of the selected image 105 within the resorted list, and replaces the images to the left 103, 104 and right 106, 107 of the image 105 in the old sort order with the images to the left and right of it in the new sort order.  Thus, when the user changes the sort order, the selected image 105 will remain in position but the other images 103, 104, 106, 107 may typically be replaced by other images from the list according to the new sort order.” i.e. the changed order of arrangement of contents 103, 104, 105, 106, 107 are displayed in the display 100.)
	As shown above, Shellshear teaches showing an indication of the change in order of arrangement in response to the said changing of order of arrangement (see Shellshear: Fig.1, [0052], “The available images in the system 1100 are ordered according to a primary attribute (e.g.: creation date) provided by the indication 120 and are further ordered by other attributes of the images as required when the value of the attributes are the same.”)
	Shellshear fails explicitly teach or suggest the system wherein responsive to said changing the order of arrangement:
show a list of thumbnail images, the list comprising a respective thumbnail image for each content of the plurality of contents and 
show for a prescribed period, on the display, information indicating the changed order of arrangement.

However, Matsushima teaches the information processing program causing the computer to: 
responsive to user input changing the order of arrangement (see Matsushima: Fig.5, [0110], “An operation method in which a user changes the order in which the icons 40a to 40x are aligned will be specifically described with reference to FIGS. 5 to 20.”, see also [0111], shows an exemplary screen displayed when a user touches the icon 40j by using the stick 16. When a user touches the icon 40j by using the stick 16, the touched icon 40j is highlighted (for example, a contour thereof is highlighted).):
show a list of thumbnail images (see Matsushima: Fig.3, [0107], “The icon 40 (list of thumbnail images) represents an image associated with a program (computer program executable by the CPU core 21). A user is allowed to boot a desired program by using the icon 40. In the present embodiment, 24 icons (icons 40a to 40x) in total are aligned in the order as shown in FIG. 4, and some of the 24 icons are displayed on a predetermined area (hereinafter, referred to as an icon line display area) of the screen in accordance with the order. In the present embodiment, an area enclosed by dotted lines in FIG. 3 represents the icon line display area.”, i.e. the icon line display area shows the list of thumbnail images that are associated with the slide bar 44 thumbnail images), the list comprising a respective thumbnail image for each content of the plurality of contents (see Matsushima: Fig.3, [0107], “The slide bar 44 provides a user with various functions in combination with the cursor 46. 24 squares displayed on the slide bar 44 correspond to 24 icons 40a to 40x, respectively”. The cursor 46 indicates the icons, among the icons 40a to 40x, currently displayed on the icon line display area.”)
	Because both Shellshear and Matsushima are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the medium, method and system of Shellshear, to include the system wherein responsive to user input changing the order of displayed list of content show a list of thumbnail images and the respective thumbnail image for each content as taught by Matsushima. After the modification of Shellshear, set of thumbnail images being viewed which is a subset of the images in the list can also be displayed as thumbnail images in response to the user input changing the displayed list of content in the same manner as set forth in Matsushima. One would have been motivated to make such a combination in order to provide users with effective and instant useful, timed and temporary feedback on use selection of objects without deteriorated visibility of the thumbnail of images (see Matsushima [0005]). Accordingly, Shellshear, in view of Matsushima, teaches: in response to said changing the order of arrangement show a list of thumbnail images, the list comprising a respective thumbnail image for each content of the plurality of contents.
	As shown above, Shellshear's system allows user to change order of arrangement of displayed image using an input operation and in response change order of arrangement, a notification/indication 120 that indicates what kind of arrangement the user selected is
displayed. The examiner would like to note that the only claim limitation missing from
Shellshear's and Matsushima’s teaching is that Shellshear's notification/indication 120 remains displayed until another sort criteria is selected, while the claim requires the notification/ indication 120 to only be displayed for "a prescribed period."
	However, Ijichi discloses the information processing program causing the computer to: 
responsive to user input modifying a displayed list of content:
show for prescribed period, on the display, information indicating the modified list of content (see Fig. 43, [0535], states that “automatically close the channel addition notification dialog 320 (i.e. the indication of a change in the display, in this case the addition of the channel to the display list) a predetermined period of time (i.e. prescribed period) after the displaying of the channel addition notification dialog 320”). In other words, the channel addition notification dialog 320 displays the notification or indication of channel change for prescribed period and automatically close the dialog box after a predetermined time elapsed.
	Because Shellshear, Matsushima and Ijichi are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the medium, method and system of Shellshear, to include the system wherein responsive to said changing the displayed list of content showing  for prescribed period, on the display, information indicating the changed order of arrangement as taught by Ijichi. After the modification of Shellshear, the indication of the change in order of arrangement, taught by Shellshear, which is also a displayed message indicating changes to a displayed list of content, can also be displayed for a prescribed period in response to the user input changing the displayed list of content in the same manner as set forth in Ijichi. One would have been motivated to make such a combination in order to provide users useful, timed and temporary feedback and a reminder about user action in changing the display content so that contents won’t be covered by the indication information. (See, Ijichi [0008]). Accordingly, Shellshear, in view of Ijichi, teaches: in response to said changing the order of arrangement showing for a prescribed period, on the display, information indicating the changed order of arrangement.
	
With regards to dependent Claim 2,
	Shellshear, Matsushima and Ijichi teaches all the limitations of Claim 1.  Shellshear, Matsushima and Ijichi further teaches that the information processing program causes the computer to further has stop showing the information indicating the changed order of arrangement (see Shellshear), after lapse of the prescribed period since the accepted prescribed operation (see Ijichi, Fig. 43, [0535] states that “automatically close the channel addition notification dialog 320 ( i.e. the information indicating the addition of channel ) a predetermined period of time after the displaying of the channel addition notification dialog 320” i.e. the notification dialog 320 will not be shown after predetermined time).
	Because Shellshear, Matsushima and Ijichi are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the medium, method and system of Shellshear, to include the system wherein stop showing the information indicating the changed order of arrangement after lapse of the prescribed period since the accepted prescribed operation as taught by Ijichi. After the modification of Shellshear, the indication of the change in order of arrangement, taught by Shellshear, which is also a displayed message indicating changes to a displayed list of content, can also stop showing the displaying the notification as set forth in Ijichi. One would have been motivated to make such a combination in order to provide users useful, timed and temporary feedback and a reminder about user action in changing the display content so that contents won’t be covered by the indication information (See Ijichi [0008]).

With regards to dependent Claim 3,
	Shellshear, Matsushima and Ijichi teaches all the limitations of Claim 1. Shellshear, Matsushima and Ijichi further teaches that the showing the information indicating the changed order of arrangement (see Shellshear) for the prescribed period includes superimposing the information indicating the changed order of arrangement on at least some of the plurality of contents (see Ijichi, Fig. 43, [0464], stating that “channel addition notification dialog 320 for notifying the user of the addition of a selectable channel, as superimposed on the selection screen 120.”).
	Because Shellshear, Matsushima and Ijichi are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the medium, method and system of Shellshear, to include the system superimpose the information indicating the changed order of arrangement on at least some of the plurality of contents as taught by Ijichi. After the modification of Shellshear, the indication of the change in order of arrangement, taught by Shellshear, which is also a displayed message indicating changes to a displayed list of content, can superimpose the information indicating the changed order of arrangement on at least some of the plurality of contents as set forth in Ijichi. One would have been motivated to make such a combination in order to provide users useful, timed and temporary feedback and a reminder about user action in changing the display content so that contents won’t be covered by the indication information. (See Ijichi [0008]).


With regards to dependent Claim 4,
	Shellshear, Matsushima and Ijichi teaches all the limitations of Claim 1. Shellshear, further teaches that the computer to further sequentially select a plurality of types of order of arrangement in accordance with input of the accepted prescribed operation change the order of arrangement of the plurality of contents in accordance with the selected order of arrangement (see Shellshear: Fig.2 ,[0056] ,”The user may also change the current sort order, by pressing a button on the mouse 1103 or a remote-control 1150, or by selecting a key on a keyboard 1102, or other control methods known in the art.  The GUI 100 is configured to reorder and display the list in a number of different sort orders.”). Also [0053] describes that “many possible ways of sorting images, including but not limited to attributes such as the names, sizes, colour, and creation dates of the images.”. In other words, the user can select the sort order list sequentially using the remote control device and the order of arrangement.

With regards to dependent Claim 5,
	Shellshear, Matsushima and Ijichi teaches all the limitations of Claim 4. Shellshear further teaches that the sequentially selecting includes selecting a first order of arrangement from among the plurality of types of order of arrangement when input of the accepted prescribed operation is accepted by the operation acceptance unit after a last order of arrangement of the plurality of types of order of arrangement is selected (see Shellshear: Fig. 2, [0058], “UI 200 for the display of an alternate sort order on a list element in addition to a primary sort order.  In the GUI 200, adjacent elements in the alternate sort are displayed vertically.  In the GUI, one of the images 204 has an alternate sort order displayed.  An image 208 is shown above the image 204 and a second image 209 is shown below the image 204. The images 208 and 209 are the adjacent elements of the image 204 in the alternate sort.  The GUI 200 includes an indication 220 as to what the alternate sort order represents, in this example by "filename".  The image 208 above the image 204 is the image that would be displayed to the left of the image 204 in the alternate sort order 220, and the image 209 below the image 204 is the image that would be displayed to the right of the image 204 in the alternate sort order 220, had such been selected as the primary sort 120 for the "filmstrip" line.”).The examiner notes that the user of Shellshear may manipulate the sort list any number of times to sort the contents according to their wishes. Therefore, they may select a "first order of arrangement" after selecting a "last order of arrangement."

With regards to dependent Claim 6,
Shellshear, Matsushima and Ijichi teaches all the limitations of Claim 1. Shellshear further the computer to further show a selection cursor with which each of the plurality of contents shown on the display can be selected in accordance with an instruction, and wherein the selection cursor is shown in correspondence with a first content of the plurality of contents arranged by the sort unit (see Shellshear: Fig.1,[0052], “One image 105 is selected by a user operation of the keyboard 1102 or mouse 1103 for example, and the selection is indicated by a large rectangle 110 enveloping the selected image 105, which may be considered as a "focus" item.” i.e. the focus item is considered as the selection cursor) 

With regards to dependent Claim 7,
Shellshear, Matsushima and Ijichi teaches all the limitations of Claim 1. Shellshear further teaches that the plurality of contents correspond to a plurality of icons in a menu, respectively (see Shellshear: for e.g. Fig. 1, [0052], he GUI 100 is bound by a viewing area 122 containing the displayed images 103, 104, 105, 106, 107 that are arranged in a line within two borders 101, 102.  This configuration may be called a "filmstrip" view mode.”)

With regards to independent Claim 8, 
	Claim 8 is directed to an information processing apparatus claim that have same/similar claim limitation and scope as Claim 1, and is rejected under the same rationale. 

With regards to independent Claim 9,
	Claim 9 relates to a method of controlling an information processing apparatus claim that have the same/similar claim limitation as Claim 1. This claim is similar in scope to Claim 1, and is rejected under the same rationale.

With regards to independent Claim 10,
Claim 10 relates to an information processing system claim that have similar/same claim limitations as Claim 1 and technical features with Claim 1 and is rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Twiss
Pub. No.: US 2016/0328423 Al
Rein et al
Pub. No.:  US 2014/0033101 A1
Yoshida et al
Pub. No.:  2015/0095790 A1




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177